DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 1/8/2021: claims 1-12 and 28 are canceled, claims 13 and 16 are amended, claims 14, 15, 17-27, and 29-31 were previously presented, claim 32 is withdrawn, and claims 33-35 are new.
Claim Objections
The previous objection to claim 16 is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
The previous rejections under this heading are withdrawn due to the amendments.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 35 is rejected due to its dependency.
Claim 34 lists both “plastic powder” and “polymer powder”.  The Examiner sees no distinction between the two, they are one and the same.  Therefore claim 34 is vague and indefinite since the same option is listed twice, since it is unclear whether this was a typographical error or has some other meaning not understood by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 22, 27, 29-31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al (U.S. PGPub 2011/0185631, herein Subramanian, already of record), in view of Krafft et al (U.S. PGPub 2015/0307717; herein Krafft, already of record).  Regarding claim 13, Subramanian teaches:
Subramanian teaches a process of granulating asphaltene (i.e. bitumen) into pellets (Abstract and throughout the specification).  Subramanian uses the system 100 shown in Figure 1.  System 100 has two coaxial drums (rotary outer drum 106 and stator 104).  The drum 106 rotates and has a plurality of orifices (perforations 120), and the stator 104 is stationary and has an open channel 118.  There is a conveyor belt 124, which can be horizontal (paragraph 0025).  The drum 106 and stator 104 are above the conveyor belt 124.  The conveyor belt moves at a speed VR to deliver the droplets 122 downstream.
Subramanian further teaches:
(i) heating of the first composition to a temperature at which it is fluid (paragraph 0021, the asphaltene is molten)
(ii) introduction of the first composition in fluid form into the internal drum of the granulating device (paragraph 0021, the molten asphaltene is delivered to the stator 104)
(iii) distribution of the first composition outwards, in a form of drops through orifices of the external rotating drum (Figure 1 the droplets 122 coming from the alignment of one of the perforations 102 and the open channel 118)
(iv) deposition of the drops on the conveyor belt (As seen in Figure 1, the droplets 122 drop and land on the conveyor belt 124)
(v) optionally the coating of the drops with the second composition (this is an optional feature which is not required by the claim)
Subramanian does not teach the use of a second coating composition and its coating step.
In the same field of endeavor Krafft teaches applying a coating of an anti-sticking agent to a bituminous granule (Abstract and paragraphs 0022, 0036, 0098-0101).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the coating of Krafft, since it helps increase stability of the end product (paragraphs 0064 and 0098-0101)
Regarding claim 14:
The droplets 122 being to cool as the move on the conveyor belt 124 (paragraph 0025), thus there is a cooling step in Subramanian.
Regarding claim 15:
Since the droplets 122 cool as the move on the belt 124 there would naturally be a temperature gradient as the droplets move further from the deposition location.
Regarding claim 22:
Subramanian teaches a material temperature range of 210 to 430°C (paragraph 0020).  It has been held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 27:
As previously stated Subramanian teaches using asphaltene (i.e. bitumen).
Regarding claim 29:
The composition used by Subramanian can include organic compounds (paragraph 0017 and 0019)
Regarding claims 30 and 31:
Since Subramanian anticipates the processing, structure used, and materials of claim 13, then Subramanian also anticipates the end results of said claim (MPEP 2112.01 I) since nothing else has been claimed to differentiate the possible end product from that of the prior art.
Regarding claims 33 and 34:
As previously discussed Krafft makes obvious an anti-sticking coating, which the Examine equates to the claimed anticaking compound.  Krafft teaches this coating can be talc or polyethylene powder (paragraphs 0036 and 0099)

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and Krafft, and further in view of Ren et al (CN 203862212; herein Ren, with English machine translation, already of record).  Regarding claims 17 and 18:
Subramanian and Krafft are silent to specific number of cooling zones.  However, in the same field of endeavor of granulation, Ren teaches three conveyor belt cooling zones 5, 6, and 7 in Figure 1, with controllable temperatures (page 3, lines 85-87).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the three zones of Ren, since it allows for faster cooling and solidification (page 3, lines 85-87).

Claims 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and Krafft, and further in view of Schwager (U.S. Patent 5,286,181, already of record).  Regarding claims 18-20:
Subramanian and Krafft are silent to orifices sizes of 2-8 or 3-7 mm.  However, in the same field of endeavor Schwager teaches orifice sizes of generally 1.5 to 3 mm in diameter (column 4, lines 43-46)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have such sizes, since a skilled artisan would understand that to achieve a desired granulation size then one needs a certain orifice size.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a skilled artisan would understand based on Schwager’s disclosure that there is a correlation between the two and that one could use the orifice size disclose to good effect.  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)
Regarding claim 21:
Claim 21 has a size of 3.5 to 6 mm, while Schwager teaches generally 1.5 to 3 mm.  Based on the teaching of Schwager that the orifice size depends on the desired particle size, then a skilled artisan would understand such a correlation and depending on their desired size would be able to come to a conclusion regarding orifice size.  Since Schwager also uses the term generally, one could conceivably see 3 mm and 3.5 mm to be close enough to be obvious (MPEP 2144.05 I).
Regarding claims 23-25:
Subramanian teaches a temperature minimum of 210°C (paragraph 0020).  However, in the same field of endeavor and using a similar process/apparatus, Schwager teaches that the temperature of the deposited material is controlled so as to have a desired viscosity (column 3, lines 52-57 and column 5, lines 6-16).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to control the temperature as needed in order to control the viscosity since in doing so one can control the deposition parameters and quality (e.g. Schwager, column 6, lines 6-12).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and Krafft, and in further view of Siewert et al (US PGPub 2017/0216802; herein Siewert, already of record).  Regarding claim 26:
Subramanian and Krafft are silent to the speed of the belt 124.  However, in the same field of endeavor Siewert teaches that conveyer belt speed is controlled so as to have proper cooling of the product (paragraph 0043).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to control the conveyor speed in order to have proper cooling and processing.
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743